PER CURIAM HEADING






                     NO. 12-05-00043-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

 
CHARLOTTE MARIE MATTHEWS,              §                APPEAL FROM THE 
APPELLANT
 
V.                                                                         §                COUNTY COURT AT LAW # 1

KARL RICHARD DORSEY,
APPELLEE                                                         §                SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellant’s docketing statement was due
to have been filed at the time the appeal was perfected, i.e., February 8, 2005.  See Tex. R. App. P.
32.1.  On February 8, 2005, this court notified Appellant that she should file a docketing statement
immediately if she had not already done so.  However, Appellant failed to file a docketing statement.
            On February 24, 2005, this court issued a second notice advising Appellant that the docketing
statement was past due.  The notice also advised Appellant that the filing fee was due to have been
paid on or before February 18, 2005, but had not been received.  See Tex. R. App. P. 5.  The notice
further provided that unless the docketing statement and filing fee were filed on or before March 7,
2005, the appeal would be presented for dismissal in accordance with Rule 42.3.  The time for filing
the docketing statement and paying the filing fee has expired, and Appellant has not complied with
the court’s request.  Because Appellant has failed, after notice, to comply with Rule 5 and Rule 32.1,
the appeal is dismissed.  Tex. R. App. P. 42.3(c).
Opinion delivered March 9, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)